DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are subject under examination. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, Applicant is claiming “A method for sending control data in a hybrid broadband/ broadcast network system……., said method comprising:…. Sending the control data through the broadcast cell, however it is unclear in lines 7 and 8, who / which device is sending the control data. 

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.      Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Integration of High Tower, High Power LTE- Advanced Broadcast into Mobile Networks by Frieder Juretzek, hereafter referred as Frieder. 

Regarding claim 1, Frieder teaches a method for sending control data (see page 3 col 2 lines 2-3  Scenario1: “broadcast of user and control data”) in a hybrid broadband/broadcast network system (see page 1 col 2 lines 16-18 “ The system approach allows for a convergence of traditional broadcast and wireless broadband systems and could potentially reduce the mobile network costs by offloading”), said network system comprising 
a broadcast network dedicated to transmission of broadcast services through at least a broadcast cell (see page 3 section III. The Tool+ system 3rd para “ The Tool+ system…provide LTE-A broadcast services to mobile devices over HTHP broadcast network; fig 5 shows Tool+ provides broadcast and multicast service) where Tool+ is The Tower Overlay over LTE-A+ (TO0L+) system as described on page 1 col 2 , 2nd para line 1],  and a wireless network dedicated to transmission of at least a service through a plurality of cells (see page 1 section I. Introduction para 2 “LTE-A network deliver data via user specific unicast transmission”; fig 5 shows “Regular LTE-A cells: Unicast, eMBMS”)[ Regular LTE-A cells are providing unicast service such as data service), a cover area of the broadcast cell covering, at (fig 5 shows Tool+ provides broadcast and multicast service and coverage of Tool+ is over multiple LTE-A cells”) said method comprising:
when control data related to a service of the first cell is identical to control data related to a service of a second cell, sending the control data through the broadcast cell.  (See page 1 col 2 lines 20-25 “ The Tool+ system is seen as a shared medium which can be accessed by any user device, irrespective from its mobile network operator (MVO). This avoids parallel transmissions of identical broadcast services due to multiple MNOs in the same area.”; see page 3 col 1 section III The Tool+ system 3rd para lines 1-8 “The Tool+ addresses this issue by modifying eMBMS in order to provide LTE-A broadcast services to mobile devices over HTHP broadcast network…At this stage it is assumed that a HTHP broadcast gateway, is directly connected to MBMS-GW in order to receive LTE-A broadcast user plane and control plane data; see page 3 col 2 section: definition of a dedicated carrier: “broadcast of user and control data in order fully benefit from the wide coverage area of HTHP networks” )[ since in case  of identical services, Tool+ system (overlaid cell as shown in fig 5) is providing services through broadcasting  to mobile devices different LTE-A cells(as shown in fig 5) in order to avoid parallel transmission and since on page 3 col 1 section III The Tool+ system specifies the system is used for control data in addition to the user data, therefore it is implicit that Tool+ system will also broadcast control data to mobile devices in different LTE-A cells and avoid identical transmission of control data by broadcasting over overlaid cell ]

Regarding claim 2, Frieder teaches wherein transmission of the broadcast services through the at least broadcast cell is performed via a high tower high power broadcast network. (See page 3 col 1 : III The Tool+ system 2nd para “broadcast networks are typically based on a network of HTHP transmitters with much larger inter-site distances”)

Regarding claim 3, Frieder teaches wherein the control data is data related to a wireless network configuration. (see page 3 col 2 section: definition of a dedicated carrier: “broadcast of user and control data in order fully benefit from the wide coverage area of HTHP networks”; see  page 3 col 1 lines 43-44 page 3 col 2 section: new OFDM parameters “new mapping schemes for LTE-A reference signals, synchronization signals and common control information have been defined for all new OFDM parameter sets”; page 1 col 2 lines new OFDMA parameters are used for the adaptation LTLP to HTHP”)[ changing from LTLP is HTHP is changing of wireless network configuration based on new OFDMA parameters interpreted to be control data]

Regarding claim 4, Frieder teaches wherein the control data is data related to a configuration of multicast services. (see page 3 col 2 section: new OFDM parameters “ new mapping schemes for LTE-A reference signals, synchronization signals and common control information have been defined for all new OFDM parameter sets”; page 1 col 2 lines new OFDMA parameters are used for the adaptation LTLP to HTHP )  [where  page 3 col 1 : III The Tool+ system 2nd para defines HTHP transmitter to be broadcasters with much larger inter-site distances”)

Regarding claim 5, Frieder teaches wherein the wireless network is a LTE-Advanced network. (see page 1 col 1: I Introduction para 2 line 1-3 “ at the current stage most LTE-A networks deliver data via unicast transmissions”)

Regarding claim 6, Frieder teaches wherein the control data is transmitted in a system information block, SIB, or a Master Information Block, MIB. (see page 3  col 1 first para 1st line “ the top level of common system information for all UEs is defied as system information block”)

Regarding claim 7, Frieder teaches wherein the control data contains at least a SIB-1 public land mobile network information, an absolute radio-frequency channel number, an MIB information, a SIB-1 scheduling information list, a SIB-15 MBMS Inter-frequency list, a SIB cross carrier signaling, a SIB-2 MBSFN subframe configuration or a SIB-13 MBSFN area information. (see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

 (see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information. It has a fixed resource schedule and contains the variable scheduling information of all other SIBs. SIB#2 includes subframe specific resource scheduling of all MBSFN areas on an LTE-A carrier”)

Regarding claim 9, Frieder teaches wherein the control data contains at least a service information for eMBMS services. (see page 3 col 1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

Regarding claim 10, Frieder teaches wherein the service of the first and second cells is a SC PTM service and wherein the control data contains at least a resource allocation information related to the Single Cell Point To Multipoint, SC PTM, service.
(see page 3 col1 first para lines 1-12 “The top level of common system information for all UEs is defined as system information block (SIB). SIB#1 is the initial information block for the acquisition of further system information…..SIB#13 includes general eMBMS information and resource scheduling of the specific MCCM of each MBSFN area. An MCCH provides detailed information regarding the resource signaling and configuration of each single service (MTCH) within the MBSFN area.”)

Regarding claim 11, Frieder teaches wherein the wireless network is a broadband network dedicated to transmission of at least a unicast service through the plurality of cells and the service of the first and second cells is the unicast service. (See page 3 col 1 section III The Tool+ system line 3-6 “Both options use the radio access network (RAN) topology of cellular networks due to mixed –mode operation of eMBMS 

Regarding claim 12, Frieder teaches computer program comprising code instructions to implement the method according to  when said instructions are run by a processor. (See rejection of claim1 and col 2 last para lines 1-3 “ The Tool+ system has been implemented by means of software based on a C++ “; see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”))[ since system is implement by C++ , it implies C++ program code has been implemented and its known in the art that these codes are run by processor ]

Regarding claim 13, Frieder teaches a hybrid broadband/broadcast network system (see page 1 col 2 lines 16-18 “ The system approach allows for a convergence of traditional broadcast and wireless broadband systems and could potentially reduce the mobile network costs by offloading”), said network system comprising 
a broadcast network dedicated to transmission of broadcast services through at least a broadcast cell (see page 3 section III. The Tool+ system 3rd para “ The Tool+ system…provide LTE-A broadcast services to mobile devices over HTHP broadcast network; fig 5 shows Tool+ provides broadcast and multicast service) where Tool+ is The Tower Overlay over LTE-A+ (TO0L+) system as described on page 1 col 2 , 2nd para line 1],  and a wireless network dedicated to transmission of at least a service through a plurality of cells (see page 1 section I. Introduction para 2 “LTE-A network deliver data via user specific unicast transmission”; fig 5 shows “Regular LTE-A cells: Unicast, eMBMS”)[ Regular LTE-A cells are providing unicast service such as data service), a cover area of the broadcast cell covering, at least partially, a cover area of a first cell and a cover area of a second cell among the plurality of cells (fig 5 shows Tool+ provides broadcast and multicast service and coverage of Tool+ is over multiple LTE-A cells”) , the system comprising at least one network entity (see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”) comprising:
a wireless/ broadcast interface(see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”)[ since the entity is HTHP transmitter or a specific HTHP broadcast gateway, it is known in the art that transmitter has wireless interface];
see page 3 section III. The Tool+ system 3rd para “HTHP transmitter or a specific HTHP broadcast gateway”)[ It is known in the art that HTHP transmitter or a specific HTHP broadcast gateway has a processor]: 
when control data related to a service of the first cell is identical to control data related to a service of a second cell, sending the control data through the broadcast cell.  (See page 1 col 2 lines 20-25 “ The Tool+ system is seen as a shared medium which can be accessed by any user device, irrespective from its mobile network operator (MVO). This avoids parallel transmissions of identical broadcast services due to multiple MNOs in the same area.”; see page 3 col 1 section III The Tool+ system 3rd para lines 1-8 “The Tool+ addresses this issue by modifying eMBMS in order to provide LTE-A broadcast services to mobile devices over HTHP broadcast network…At this stage it is assumed that a HTHP broadcast gateway, is directly connected to MBMS-GW in order to receive LTE-A broadcast user plane and control plane data )[ since in case  of identical services, Tool+ system (overlaid cell as shown in fig 5) is providing services through broadcasting  to mobile devices different LTE-A cells(as shown in fig 5) in order to avoid parallel transmission and since on page 3 col 1 section III The Tool+ system specifies the system is used for control data in addition to the user data, therefore it is implicit that Tool+ system will also broadcast control data to mobile devices in different LTE-A cells and avoid identical transmission of control data by broadcasting over overlaid cell ]

(See page 1 col 2 lines 20-25 “ The Tool+ system is seen as a shared medium which can be accessed by any user device, irrespective from its mobile network operator (MVO). This avoids parallel transmissions of identical broadcast services due to multiple MNOs in the same area.”; see page 3 col 1 section III The Tool+ system 3rd para lines 1-8 “The Tool+ addresses this issue by modifying eMBMS in order to provide LTE-A broadcast services to mobile devices over HTHP broadcast network…At this stage it is assumed that a HTHP broadcast gateway, is directly connected to MBMS-GW in order to receive LTE-A broadcast user plane and control plane data )[ since in case  of identical services, Tool+ system (overlaid cell as shown in fig 5) is providing services through broadcasting  to mobile devices different LTE-A cells(as shown in fig 5) in order to avoid parallel transmission and since on page 3 col 1 section III The Tool+ system specifies the system is used for control data in addition to the user data, therefore it is implicit that Tool+ system will also broadcast control data to mobile devices in different LTE-A cells and avoid identical transmission of control data by broadcasting over overlaid cell ]

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416